EXHIBIT 10.1

 

(Translation; for Reference Only)

 

First Addendum to General Credit Facility Agreement

(Ref No. 98-338)

 

1.        This Addendum is the first addendum to the Credit Facility Agreement
(Ref No. 98-338, the “Agreement”) entered into by and between Hardinge Machine
Tools B.V., Taiwan Branch (the “Applicant”) and Mega International Commercial
Bank Co., Ltd. (the “Bank”) dated October 30, 2009.

 

2.        The Applicant hereby applies for the Bank’s approval to amend part of
the provisions under the Agreement as follows:

 

(1)   The total amount of the credit facilities extended under the Agreement is
changed to Five Million U.S. Dollars (US$5,000,000) or its equivalent in other
currencies.

 

(2)   The credit line extended for purchase of raw materials and export business
under the Agreement is each changed to Five Million U.S. Dollars (US$5,000,000)
or its equivalent in other currencies.

 

(3)   The Applicant may apply to draw down on the loan for export business by
submitting export purchase orders in an amount up to Three Million Five Hundred
Thousand U.S. Dollars (US$3,500,000) or its equivalent in other currencies.

 

3.        The joint and several guarantor hereby consents to the amendments
prescribed above and agrees to continuously bear joint and several liabilities
until all debts are fully settled.

 

4.        This Addendum constitutes a part of the Agreement and has the same
validity as the Agreement.

 

5.        All other terms and conditions set forth under the Agreement remain
unchanged and in full force and effect.

 

BANK:

 

Mega International Commercial Bank Co., Ltd.

 

/S/ C.H. TSAI

 

Responsible Person: C.H. Tsai, Manager of Nantou Branch

 

Address: No. 45, Wenchen Street, Nantou City

 

 

 

APPLICANT:

 

Hardinge Machine Tools B.V., Taiwan Branch

 

/S/ J. R. HO

 

Branch Manager and Litigious Agent: J.R. Ho

 

Uniform No. 28439919

 

Address: No. 4, Tse-Chiang San Road, Nantou City

 

 

 

JOINT AND SEVERAL GUARANTOR:

 

Hardinge Taiwan Precision Machinery Limited

 

Uniform No. 16830143

 

Address: No. 4, Tse-Chiang San Road, Nantou City

 

 

--------------------------------------------------------------------------------